Defendants’ respective moving papers satisfied their initial burdens of establishing prima facie their lack of knowledge of the alleged defective condition. Defendants submitted evidence that the elevator was regularly inspected and maintained, and that they had no notice of a defective condition.
In opposition to the motions, plaintiff failed to raise a triable issue of fact. Additionally, plaintiffs expert’s affidavit was lacking any specificity, misstated the nature of the alleged misleveling, and was wholly conclusory (Gjonaj v Otis El. Co., 38 AD3d 384 [2007]; Santoni v Bertelsmann Prop., Inc., 21 AD3d 712, 715 [2005]). In view of this disposition, plaintiffs appeal on the question of the amendment to the bill of particulars is dismissed as academic. Concur — Saxe, J.E, Friedman, Catterson, Freedman and Manzanet-Daniels, JJ.